DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed July 11, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “each housing comprising electric traces comprising laser-activated tracks of metal additive along the thermoplastic material of the housing.”  It is unclear what applicant means by laser-activated tracks.  This appears to be a process of making the metal additive in the thermoplastic material of the housing.  The housing does not include any laser itself. Applicant’s published application states at para [0021] et seq. “[i]n yet another example, the housing (102) may be formed by laser direct structuring (LDS) where a thermoplastic material that is doped with a metal-plastic additive activated by a laser. In LDS, a single-component is injection molded. A laser then writes the course of a circuit trace on the plastic. That is, where the beam hits the plastic, the metal additive forms a micro-rough trace.” This a method of making not a structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhargava et al., (US 2015/0352550; hereinafter “Bhargava”).
As to claims 1,3, 5 and 18, Bhargava teaches the fluid operation system of claim 9, wherein each housing comprising: 
passages through which fluid flows (module channel 105); and 
electric traces disposed on an interior of the housing to couple to the controller (implicit as each individual module is controllable by a computer or microcontroller in the module; see para [0133] et seq.); and 
wherein each electrical fluid operation component comprises a semiconductive substrate disposed inside (includes micro-solenoid valves), the housing, wherein: 
the substrate comprises an on-chip electrical fluid operation component formed thereon (e.g., micro-solenoid; see para [0145] et seq.)); 
and the electrical fluid operation component uses an electrical signal to operate on fluid passing through (see para [0128] et seq.)  Note that 	The Office has interpreted claims 1, 5, and 18 as product-by-process claims, since a product-by-process claims is one in which the structural scope of the product is defined at least in part in terms of the method or process by which it is made.
	In this case, the end product of claim 1, for example is defined by the following steps: “electric traces comprising laser-activate tracks of medal additive along the thermoplastic material of the housing”.
	Applicant is reminded that the product-by-process claim is always to a product.   The reference need only to substantially meet the structure of the end product.  As set forth above, the implicit use of traces of Bhargava meets the structural requirements of the end product as set forth in the instant claims.
	Please note that an argument that the applied reference fails to meet all claimed process/limitations of making the end product does not overcome a proper 102/103 rejection because the reference need only to substantially meet all the structure of the end product, see MPEP 2113[R-1] and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974). 
As to claim 2, Bhargava teaches each cell is a microfluidic operational device (MEMS), (see para [0046] et seq.)  
As to claim 5, Bhargava teaches each housing is a printed housing (see para [0068] et seq.)  
As to claim 6, Bhargava teaches each housing is an enclosed shape (see para [0051] et seq.)  
As to claims 7 and 16, Bhargava teaches wherein each fluid operation cell comprises a register to store a unique address for that fluid operation cell.  The controller of Bhargava includes storage device which would be implicitly configured such that a unique address can be determined in order to configure the system to work  (see para [0067] et seq.)  This also apparent in that the modules of Bhargava include a visual indicator 102 which may include an engraved shape (e.g., as in FIG. 1A), an embossed shape, an engraved alphanumeric string, an embossed alphanumeric string, a printed image, a printed alphanumeric string, a printed barcode, an engraved barcode, an embossed barcode, or some combination thereof. Various types of exemplary modules and exemplary corresponding visual identifiers are listed in FIG. 3, see para [0069], which would indicate to the controller where are the modules addresses end up in the assembled system. At para [0150], Bhargava teaches “[t]he modules and channels described herein, and the arrangements that can be made using them, can make discrete microfluidics a valuable development vehicle for a complex design that has not yet been achieved. With a wider library of passive and active modules to choose from, this system can replace monolithically integrated devices for many microfluidic applications. In addition, this system may benefit immensely as industrial additive manufacturing technologies also improve, allowing for the further miniaturization of elements and development of an even larger selection of elements and materials”.  
As to claim 8, Bhargava teaches the electrical fluid operation component is selected from the group consisting of a heater, a sensor, an actuator, a filter, a pump, a mixer, and a spectroscopy component (see para [0067] et seq.)  
As to claims 9 and 4, Bhargava teaches a fluid operational system comprising: 
a number of fluid operation cells, wherein a fluid operation cell comprises: 38569341016/335,738 
a housing 100 having at least one inlet and at least one outlet through which fluid flows (140, 135; see para [0053] et seq.); 
an electrical fluid operation component disposed within the housing (electrical sensor, thermal sensor, etc.; see para [0067] et seq.) ; and 
a connection system to fluidly interconnect the inlet and outlet with other of the number of fluid operation cells to form continuous a fluid pathway through multiple of the fluid operation cells (see Fig. 1B and para [0046] et seq.); 
wherein the electrical fluid operation component in each fluid operation cell is uniquely addressable; and
a controller to: 
select at least one fluid operation cell; 
activate the electrical fluid operation component in the selected at least one fluid operation cell; and 
receive data from the selected at least one fluid operation cell (see para [0097] et al.)   Bhargava teaches by incorporating more market-available discrete electronic devices into the modules, active process monitoring and feedback control systems can be implemented (see para [0133] et seq.)
As to claim 10, Bhargava teaches the connection system of a fluid operation cell comprises: 
a male connector to interconnect with a female connector of another fluid operation cell; and 
a female connector to interconnect with a male connector of another fluid operation cell(see para [0054] et seq.) Note: Bhargava teaches at para [0065] the first module 100 may alternately be coupled to a second module (not shown) without the connector 130 if the second module (not shown) includes a male coupling pin oriented similarly to the bottom male coupling pin 135 of Fig. 1A. 
As to claim 11, it is implicit in Bhargava that the housing comprises electrodes on an external surface to mate with, and route electrical signals from the controller to, other of the number of fluid operation cells in order to form the electrical circuit addressable by the controller (see para [0128] et seq.)  
As to claim 12, Bhargava teaches at least one of the electrical fluid operation cells changes a fluid flow through the fluid operational system, it is expected that the controller is capable of sending signals to a serial to parallel module based on the control signal from microvalves (see para [0094] et seq.)  
As to claim 13, Bhargava teaches a number of second fluid operation cells, wherein the second fluid operation cells include non-electrical fluid operation components disposed within a housing (see para [0108] et seq.)  
As to claim 14, Bhargava implicitly teaches the controller comprises: 
a processor; 
a non-transitory machine-readable storage medium communicatively coupled to the processor; and 
an instruction set stored on the machine-readable storage medium to cooperate with the processor to: 
select at least one of the plurality of fluid operation cells, each of which is a modular fluid operation cell; 
activate the selected at least one modular fluid operation cell; and 
receive data from the selected at least one modular fluid operation cell (Bhargava teaches controlling fluid flow by controller using at least micro-solenoid valves integrated into the module, which would require at least one active process monitoring and feedback control system).  
As to claim 15 and 19,  Bhargava teaches the instruction set further cooperates with the processor to analyze the received data from the selected at least one modular fluid operation cell (see controlling fluid flow is controlled by micro-solenoid valves integrated into the module, which would require at least one active process monitoring and feedback control system; see for example para [0134]). The operation of decoding signals to determine whether the correct address of the module is inherent to the operation of the communication between the controller and the module to operate the correct one. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava in view of Urey et al., (CN 103430018; hereinafter “Urey”)- see attached machine-generated English translation.
Bhargava does not specifically recites wherein each fluid operation cell comprises a trans-impedance amplifier to convert a current to a voltage.  In the related art of microelectricalmechanical systems, Urey teaches FIG. 10 shows a schematic view of an embodiment detail of the MEMS chip and the photoelectric chip, light from a laser source by through silicon via hole photo-electric sensing preferably, two diffraction orders (0 level and 1 level) to collect by the 2 optical detector. A transimpedance amplifier for each optical detector (PD) are shown near each of the detectors, other CMOS circuit capable of performing such as other analog and digital noise cancellation, digital functions and so on.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to have included in the microfluidic system of Bhargava, the transimpedance amplifier of Urey as these amplifiers are known in the art are generally low-noise and therefore the signal-to-noise ratio can be improved to allow measurement of reactions with very low dissociation constant (e.g., pM).
Duplicate Claims
Applicant is advised that should claim 17 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. Applicant argues that there is not teaching of suggestion that each fluid operation cell module is uniquely addressable or of the claimed controller to select, activate and receive data from selected cells. The examiner respectfully disagrees. Specifically, Bhargava teaches at least at para [0046] et seq. “[t]he arrangement of modules may fit within a regular polyhedral grid, and each module within the arrangement of modules may have a form suitable for arrangement of the modules within the regular polyhedral grid. Fluid may then flow through at least a subset of the arrangement of modules via the microfluidic channel of each module of the subset of the arrangement of modules. Some modules may include sensors, actuators, or inner microfluidic channel surface coatings. The arrangement of modules may form a microfluidic circuit that can perform a microfluidic circuit function.”  In other words, at least a subset of the arranged modules may be chosen from the plurality of modules. Choosing a subset of modules means is not using all of the arranged modules. At para [0145] “[f]IG. 16 illustrates an example of a module with an integrated valve unit. Controlling fluid flows may be accomplished through specialized modules of the integrated valve unit 1605 with micro-solenoid valves integrated directly into the module framework, as shown in FIG. 16.”  For example, each discrete micro-solenoid valve unit in each module is individually selectable by the controller to select, activate and receive data from selected modules.   Applicant also argues that Bhargava does not appear to teach or suggest electric traces comprising laser-activated tracks of the metal disposed inside the housing.  The examiner respectfully disagrees. Bhargava teaches micromodules wherein a para [0067] et seq., Bhargava teaches “[s]ome modules may include various mechanisms, such as sensors (thermal sensor, a chemical sensor, an optical sensor, an electrical sensor, a mechanical sensor, a magnetic sensor), mixer modules (e.g., which may include helical or winding channels in order to aid the mixing of two fluids), resistors (e.g., that slow the flow of a fluid the higher the resistance of the resistor, for example using channels that are lengthened using turning or winding or helical paths, channels that are narrowed, or channels that are partially occluded such as through a porous solid placed within the channel), actuators (e.g., powering valves, magnets pumps, or reservoirs). Various types of exemplary modules are listed in FIG. 3.” This micrometer size module would necessarily require electrical traces to control the on-chip electrical fluid operation, as traditional wiring between components in a PDMS or PMMA material are not used in microelectromechanism systems.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798